DETAILED ACTION

Examiner’s Remarks
Regarding the preliminary amendment filed 6/22/2021, the amended claims filed 6/22/2021 fail to include any status identifiers, e.g. Claim 1. (Currently Amended). Status identifiers are required.  See MPEP 714.   Should the applicant fail to provide proper status identifiers in future amendments, these amendments will be considered as non-compliant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delivery box device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, each element or step of the claim should be separated by a line indentation, i.e. elements a)-i) should be in their own separated line, and indented.  See MPEP 608(i).  Additionally, it is noted that some elements are indicated with a lower case letter (a-g)while others are indicated with an upper case letter (H and I).  These should be consistent.
Claim 1 includes some bold limitations.  It is confusing as to why some limitations are in bold.  This will be considered merely a formatting issue.
Claim 1, line 1, “Kingo shopping deivce is comprising” should be “A Kingo shopping device comprising”.
Claim 1 (element a) recites the limitation "the base of the delivery box device” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Suggested language is “a base of a delivery box device”.
Claim 1 (element a) recites “with thick weather rubber insulation”.  Suggested language is “with a thick weather rubber insulation” for proper grammar.
Claim 1 (element b) recites “the connection of the device components”. There is insufficient antecedent basis for these limitations in the claim.  Suggested language is “a connection of device components of the Kingo shopping device”.
Claim 1 (element c) recites “a wireless scanner reader positioned at the right corner on the front top part of the device scan the merchandise receipt”.   The verb should be “to scan” or “for scanning” for proper grammar.  Additionally, there is a lack of antecedent basis for several limitations in the claim, i.e. “the right top corner”, “the front top part” and “the merchandise receipt”.  Suggested language (for merely grammatical purposes and to correct for the lack of antecedent basis issue) is “a wireless scanner reader positioned at a right corner on a front top part of the Kingo shopping device to scan a merchandise receipt” (see below for clarity issues regarding the limitation itself).  
Claim 1 (element d) recites “a cash drawer on the top of the metallic weatherproof box situated between the wireless WiFi wireless and the scanner reader at the center of the front top part of the device holds the cash payments”.  There is insufficient antecedent basis for multiple limitations in the claim.  Suggested language to correct for lack of antecedent basis issues only (see below for clarity issues) is “a cash drawer on a top of the metallic weatherproof box is situated between the wireless WiFi and the wireless scanner reader and is at a center of the front top part of the Kingo shopping device holds cash payments”.
Claim 1 (element e) recites “a wherein a manual cash drawer locker issued on the right center front side of the cash drawer door as well a delivery box locker on the up right corner side of the door of the base part box device both are unlocked with the same manual method a unique key provided to the consumers”. There is insufficient antecedent basis for multiple limitations in the claim, as well as grammatical issues.  Suggested language (to correct for the lack of antecedent basis issues only) is “a manual cash drawer locker located on a right center front side of a cash drawer door and a delivery box locker on an up right corner side of a door of a base part box device both are unlocked…” (see below for clarity issues regarding the remainder of the claim limitation).
Claim 1 (element f) recites “a further on the high top surface of the top box device at the center a consumer ID number with unique number or string of characters that identifies the product”.  This claim language contains an acronym, however does not provide the full name. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. identification (ID)).  Additionally, there is insufficient antecedent basis for multiple limitations in the claim, and the claim language appears to be missing a verb.  Suggested language (to correct for the lack of antecedent basis issues only) is “a consumer identification (ID) number located a high top surface of a top box device at a center of…, the consumer ID number having a unique number or string of characters that identifies a product” (see below for clarity issues).
Claim 1 (element g) recites “a power input on the back side of the device that empower the device with the amount of energy”.  There is insufficient antecedent basis for multiple limitations in the claim.  Suggested language (to correct for lack of antecedent basis issue only) is “a power input on a back side of the Kingo shopping device that powers the Kingo shopping device with an amount of energy”.  While the suggested language corrects for only the lack of antecedent basis issue, the wording is awkward.  Suggested language is “a power input on a back side of the Kingo shopping device for providing power to the Kingo shopping device”.
Claim 1 (element i) includes an acronym (i.e. USB).  If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. universal serial bus (USB)).  
Claim 2 recites “the safety of the goods purchased once is delivered in presentable secure manner”.  There is insufficient antecedent basis for multiple limitations in the claim.  Suggested language is “a safety of goods purchased”.  Additionally the phrase “once is delivered in presentable secure manner” is awkward and confusing.  Suggested language is “a safety of goods purchased when delivered”.  
Claims 2-6 recite “Wherein” and “Further”.  These limitations should be lowercase.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Kingo shopping device”.  It is unclear what a Kingo shopping device is.  Nevertheless, since this term Kingo is merely in the preamble, this term is not given significant patentable weight since the term Kingo is in the preamble, and any device having all the claimed elements is considered a Kingo shopping device as defined by the claim language.
Claim 1 recites “king shopping device” and also recites “the delivery box device” and further recites “the device” throughout the claim.  It is unclear what “the device refers to.  Please clarify.  Proper antecedent basis is required. The examiner notes that if “the device” refers to the “delivery box device”, this is problematic since the delivery box device consists of a container holder covered with a thick weather rubber insulation sponge foam, thus is unable to further include other elements.  For examination purposes, “the device” will be interpreted as “the Kingo shopping device”.
Claim 1 (element a) recites “a weatherproof box at the base of the delivery box device”.  It is unclear what delivery box device the applicant is referring to. Please clarify.
Claim 1 (element a) recites “consisting primary of container holder”.  It is unclear what the applicant means by this limitation.  Please clarify.  Does the applicant mean “consisting primarily of a container holder”.  If so, the term “primarily” is relative and therefore is unclear if there are other elements to the delivery box device.  If so, the claim should recite “comprising a container holder”.  Please clarify.
Claim 1 recites “a container holder covered with thick weather rubber insulation sponge foam roll from inside”.  It is unclear what the applicant means “from inside”.  Does the applicant mean that an inside of a container holder is covered with a thick weather rubber insulation sponge foam, or does the applicant mean that both an inside and outside of a container holder is covered with a thick weather rubber insulation sponge foam?  Please clarify.  
Claims 1 and 5 recite “a wireless WiFi”.  Wi-Fi is a trademark. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “any of several standards for the high-speed wireless transmission of data over a relatively short distance” and, accordingly, the identification/description is indefinite.  Additionally, it is unclear how a wireless network protocol/standard for the high-speed wireless transmission of date be located a particular location of a delivery box device.  Does the applicant mean a wireless communication device or a wireless network device or wireless network transceiver is located at a left front top part of the device?  Please clarify.  Since a wireless network protocol/standard is abstract, i.e. not a particular device, it cannot be located a particular location of a box device.  Therefore, it appears the claim should recite a “wireless network device”.
Additionally “located at a left front top part of the device” is awkward and confusing.  It is unclear what the applicant means by this.  Does the applicant mean that a wireless network device is located a front left area of a top of the Kingo shopping?  Please clarify.
Claim 1 (element b) recites “a wireless WiFi…utilized to interface the device via internet allows the connection of the device components also permit the device connect with other smart devices” which is awkward and confusing and is a run-on phrase, which is grammatically incorrect.   Additionally, there is insufficient antecedent basis for the limitations “the connection” and “the device components” in the claim.  It is unclear what device components the applicant is referring to, especially ones that are to be connected to the internet.  Please clarify.  Additionally, the phrase “other smart devices”, implies there are smart devices involved.  However, it is unclear what smart devices the applicant is referring to since there is no recitation of any smart device in the claim.  Please clarify.  
Claim 1 (element c) recites “a wireless scanner reader positioned at the right corner on the front top part of the device scan the merchandise receipt”.   There is a lack of antecedent basis for several limitations in the claim, i.e. “the right top corner”, “the front top part” and “the merchandise receipt”.   Additionally, it appears the verb should be “to scan”.  It is unclear what a wireless scanner reader is.  Does the applicant mean that it is a reader that reads for wireless scanners, as implied by the term “wireless scanner reader”?  Or does the applicant mean this device is merely a “wireless scanner” or a “wireless reader”.  Thus, based on the claim language, it is unclear if the wireless scanner reader reads for both wireless scanners and also merchandise receipts.  Please clarify.  If the applicant intends the wireless scanner reader to merely read merchandise receipts, then the claim language should not describe this device as a “wireless scanner reader” since a wireless scanner reader implies a reader the reads for wireless scanners, and thus is confusing.  Please clarify.  Additionally, it is unclear what the applicant means by “the top right corner of the front top part of the device”.  Does the applicant mean a top right corner on a front of the Kingo shopping device?  Please clarify.  If the wireless canner reader is located at a top right corner of a front of the Kingo shopping device, then it is necessarily on a front top part of Kingo shopping device.  Or does the applicant mean the Kingo shopping device comprises two separate parts, a top part and a bottom part, such that the wireless scanner reader is located on a front top right corner of the top part?   Please clarify.
Claim 1 (element d) recites ““a cash drawer on the top of the metallic weatherproof box situated between the wireless WiFi wireless and the scanner reader at the center of the front top part of the device holds the cash payments”.  It is unclear what is at a center of a front top part of the Kingo shopping device, i.e. the wireless scanner reader or the cash drawer.  Please clarify.  If the cash drawer, suggested language is as described in the claim limitations above “…and is at a center of…”.  If the applicant intends the wireless canner reader to be at a center of a front top part, then the claim language needs to clarify this, e.g. wherein the wireless scanner reader is at a center of the front top part…
Claim 1 (element e) recites “a wherein a manual cash drawer locker issued on the right center front side of the cash drawer door as well a delivery box locker on the up right corner side of the door of the base part box device both are unlocked with the same manual method a unique key provided to the consumers”.  It is unclear what a “right center front side” is.  Please clarify.  Additionally, it is unclear what cash drawer door the applicant is referring to, and what the “base part box device is” let alone what a “door of the base part box device” is.  Please clarify.  The applicant is introducing multiple elements but fails to properly functionally or structurally relate them to the Kingo shopping device.  Additionally, the phrase “both are unlocked with the same manual method a unique key provided to the consumers” is awkward and confusing.  Does the applicant mean that the cash drawer locker and the delivery box locker are both unlocked with a same unique key that is provided to a consumer (or “consumers” for multiple people using the same unique key).   Please clarify. 
Claim 1 (element f) recites “the high top surface of the top box device at the center a consumer ID number”.  It is unclear what a “high top surface” means and what a “top box device” is, and what center the applicant is referring to, i.e. center of the high top surface or center of the top box device.  Please clarify.
Claim 1 (element h) recites “a solid thick magnetic stand cubic core attached at the bottom symmetrically and located at the opposite ends of the device reflect significantly the new lifestyle Delivery Systems units”.  There is insufficient antecedent basis for multiple limitations in the claim (“the bottom”, “the opposite ends” and “the new lifestyle”).  It is unclear what new lifestyle delivery system units are, and it is unclear how, and what the applicant means by, the magnetic stand cubic core reflects significantly these units.  Please clarify.  Furthermore, the term “reflect significantly” in claim is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is also unclear what the applicant means by “a solid thick magnetic stand cubic core attached at the bottom symmetrically and located at the opposite ends of the device”.  More specifically, how is a cubic core attached symmetrically and located a multiple ends of the Kingo shopping device singular the core is singular.  Please clarify.  Does the applicant mean there are a plurality of solid thick magnetic stand cubic cores, or does the applicant mean that the solid thick magnetic stand cubic core extends across a bottom of the Kingo shopping device to opposite ends of the bottom of the Kingo shopping device.  Please clarify.  
Claim 1 (element i) recites “a USB port that establishes several common connection specifications”.  It is unclear what the applicant means by “establishes several common connection specifications”.  Please clarify.  Conventionally known, a USB port allows connection to devices via a USB connection/adapter.  Therefore, it is unclear what other connections other than a USB would fit into a USB port, i.e. connections that are not a USB connection.  Please clarify.
Claim 2 recites “wherein a weatherproof drop box”.  It is unclear if this weatherproof box is the same as, or different than, the weatherproof box of clam 1.  Please clarify.  If they are the same, the claim language needs proper antecedent basis “the weatherproof box”.  If they are different, the claim language needs to differentiate the two weatherproof boxes better, e.g. further comprises a weatherproof drop box.  Please clarify. These will be considered different boxes since claim 1 recites “a weatherproof box” and claim 2 recites “a weatherproof drop box”. i.e. box and drop box are different.
Claim 6 recites “Further comprising USB port offer more variety of connectivity futures for the device with other smart devices if is not plug into any other power source.”.  It is unclear if the applicant means the Kingo shopping device further comprises another USB port (i.e. a second USB port) since claim 1 already recites an inclusion of a USB port.  Please clarify. They are different USB ports, the claim language needs to differentiate the two USB ports, i.e. further comprising a second USB port.  If the applicant intends the claim to be the same USB port, the claim language should recite “wherein the USB port…”.  Nevertheless, the term “USB port offer more variety of connectivity futures for the device with other smart devices if is not plug into any other power source.” is merely a narrative statement and does not include any positive structure to the claim.  Additionally, it is unclear what “connectivity futures” are.  Additionally, the phrase “other smart devices” implies there is a least one smart device, however claim 1 fails to positively recite a smart device.  Therefore, it is unclear what smart device/other smart devices applicant is referring to.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency. In view of the extensive clarity issues described above, the claims are so unclear that they cannot be examined on the merits at this time.  

Claims 3-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Adidtionally, Claim 3 recites “Further characterized by the presence of cash drawer future make this invention absolutely the first smart automatic device accept secure cash or certified checks mode payment in delivery services”.  There is insufficient antecedent basis for multiple limitations in the claim (“the presence”, ‘the first smart automatic device”).  Nevertheless. this claim language is awkward and confusing.  The phrases “the cash drawer future” and “make this invention absolutely the first smart automatic device accept secure cash or certified checks mode payment in delivery services” is awkward and confusing since there is no verb and the term “secure cash or certified checks mode payment in delivery services” is unclear.  Additonally, the limitation “the presence of cash drawer future make this invention…” is merely narrative and the claim fails to provide any clear and positively recited structure.
Additionally, Claim 4 recites “the cash drawer make this invention absolutely provide a consumer time free the fact it can assure the delivery of the goods purchased even during the absenteeism of the consumer”.  There is insufficient antecedent basis for multiple limitations in the claim (“the deliver”, “the goods”, ‘the absenteeism”).  Nevertheless. this claim language is awkward and confusing.  The phrase “provide a consumer time free the fact it can assure the delivery of the goods purchased even during the absenteeism of the consumer” is awkward and confusing.  Additionally, the limitation “the presence of cash drawer make this invention…” is merely narrative and the claim fails to provide any clear and positively recited structure.
Additionally, Claim 5 recites “Wherein consist of the wireless WiFi is a special smart future included in this invention provide a significant continue liaison of high technologv system for inbound and outbound numerous smart futures”.  This is confusing and unclear.  It is unclear what the applicant means by “wherein consist”.  It is unclear what has the consisting.  Please clarify.  Additionally, if the applicant means the Kingo shopping device consists of the wireless WiFi, this implies the Kingo shopping device cannot include any other element due to the phrase “consist of”  (See MPEP 2111.03).  Additionally, it is unclear what a “smart future” is.  Please clarify.  Additionally, the term “significant continue liaison” in claim is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites “Further comprising USB port offer more variety of connectivity futures for the device with other smart devices if is not plug into any other power source.”.  The phrase “USB port offer more variety of connectivity futures for the device with other smart devices if is not plug into any other power source.” is merely a narrative statement and does not include any positive structure to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sengstaken Jr (US 2020/0134948) discloses a smart delivery receptacle having a key opening (108), a wireless communication device (152) ([0052]).
Moody (US 2022/0058575) discloses a delivery box that can communicate with the internet ([0045]), the delivery box having a lock ([0045]), and the delivery box having a USB port (306) ([0065])).
McGunn (US 5,890,439) discloses a safe deposit box having a cash drawer (col. 3, lines 35-38), and the safe deposit box having a lock (16) (col. 5, lines 4-24).
Kasuba (CN 112534451) discloses a goods returning system that includes a lock, a reading part for reading a receipt, and a communication interface for connecting to the internet.
Dobbins (US 2016/0210801) discloses a drop safe having a cash drawer ([0042], [0045]), the safe can include a USB port ([0035], [0043]), and can communicate wirelessly ([0035], [0055])  and interface with a wireless modem ([0019]).


An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876